internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc te_ge eb hw-plr-107143-00 date date state city statute dear this letter responds to your letter of date requesting a ruling regarding the proper federal_income_tax treatment of your service-connected disability retirement benefits you retired as a city firefighter with a work-related injury the city retirement board approved your application_for disability retirement it approved a disability of fifty per cent of your annual salary at the time of your disability retirement the statute provides any fire or police participant totally and permanently disabled during the performance of essential duties pertaining to his employment by the city irrespective of the duration of his employment shall be retired for disability provided proof of total disability is submitted to the retirement board substantiated by reports of examinations the city guarantees that no pension payable to a fire or police participant employed by the fire or police department on account of total and permanent disability sustained during the performance of essential duties pertaining to employment by the city as provided herein shall be less than one-half the annual rate of regular compensation received by the disabled_employee at the time of disability sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services plr-107143-00 sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts the statute limits payment of disability benefits to participants who become physically incapacitated by reason of injuries received or sickness caused by the discharge of duties the benefits payable under the statute are not determined by reference to the employee’s age length of service or prior contributions the statute is therefore a statute in the nature of workmen’s compensation acts accordingly we conclude that service-connected disability retirement benefits paid to you under the statute is excludable from your gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
